DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-2 and 4-12 is withdrawn in view of the newly discovered 112(b) rejection(s).  Rejections based on the new 112 rejection(s) follow.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least three piles of a pile foundation with an outer wall having an external diameter each and with at least two tubes " in lines 1-3.  It is unclear it the outer wall is referring to the pile foundation or each of the three piles. It should be changed to – at least three piles of a pile foundation, wherein the piles include an outer wall having an external diameter –. Also, it is unclear what has at least two tubes, does each pile has at least two tubes or does the pile foundation has two tubes. It should be changed to – and the pile foundation includes at least two tubes –. Claims 2 and 4-7 are also rejected for being dependent to a rejected claim. 
Claim 1 recites the limitation "having an inner wall having an internal diameter each which is greater than the external diameter" in lines 4-5.  It is unclear what “external diameter” 
Claim 1 recites the limitation "on an exterior of which attachments are arranged" in lines 5-6.  It is unclear on an exterior of what structural element are the attachment arranged. It should be changed – on an exterior of the at least two tubes attachments are arranged –. 
Claim 1 recites the limitation "and which are slid over the piles driven into a seabed" in lines 6-7.  It is unclear what is slid over the piles. It should be changed to – and wherein the piles have been driven into a seabed and the at least two tubes are slid over at least two of the at least three piles –. Claims 2 and 4-7 are also rejected for being dependent to a rejected claim.
Claim 8 recites the limitation "at least two piles of a pile foundation with an outer wall having an external diameter are driven into a seabed" in lines 1-3.  It is unclear it the outer wall is referring to the pile foundation or the at least two piles. It should be changed to – at least two piles of a pile foundation, wherein the piles include outer walls having external diameters and wherein the piles are driven into a seabed–. Claims 9-12 are also rejected for being dependent to a rejected claim.
Claim 8 recites the limitation "at least two tubes with inner walls having internal diameters which are greater than the external diameters" in lines 4-6.  It is unclear what “external diameter” the applicant refers. It should be changed to – at least two tubes with inner walls having internal diameters which is greater than the external diameters or the piles–. Claims 9-12 are also rejected for being dependent to a rejected claim.
Claim 8 recites the limitation "are slid over free ends of the piles remote from the seabed" in lines 6-7.  It is unclear what is slid over the piles. It should be changed to –the at least two tubes are slid over free ends of the at least two piles remote from the seabed –. Claims 9-12 are also rejected for being dependent to a rejected claim.

Claims 1-2 and 4-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678